Case 3:18-cv-00689-DJH-RSE Document 19 Filed 02/26/19 Page 1 of 2 PageID #: 943




                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION

  MARISSA PAYNE,

                Plaintiff,

                    v.                                Case No. 3:18-cv-00689-DJH-RSE

  LIBERTY LIFE ASSURANCE
  COMPANY OF BOSTON,

                  Defendant.

                                    NOTICE OF SETTLEMENT

          Defendant, Liberty Life Assurance Company of Boston (“Defendant”), by counsel, notifies

 the Court that the parties have recently reached a settlement of this matter and request that any

 pending deadlines be cancelled or stayed. The parties are finalizing the settlement and anticipate

 filing a Stipulation of Dismissal within 30 days.

                                               Respectfully submitted,

                                               OGLETREE, DEAKINS, NASH,
                                               SMOAK & STEWART, P.C.

                                               By:_ /s/ Tina M. Bengs
                                               Tina M. Bengs, IN Bar No. 19751-64
                                               Admitted pro hac vice
                                               56 S. Washington St., Suite 302
                                               Valparaiso, IN 46383
                                               Ph.: (219) 242-8664
                                               Fax: (219) 242-8669
                                               tina.bengs@ogletree.com

                                               Kevin Roberts, KY Bar No. 96835
                                               111 Monument Circle, Suite 4600
                                               Indianapolis, IN 46204
                                               Ph.: (317) 916-1300
                                               Fax: (317) 916-9076
                                               kevin.roberts@ogletree.com
                                               ATTORNEYS FOR DEFENDANT


 {W6336283.1}
Case 3:18-cv-00689-DJH-RSE Document 19 Filed 02/26/19 Page 2 of 2 PageID #: 944




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing NOTICE OF SETTLEMENT was filed electronically on
 February 26, 2019 and that service of same on all counsel of record will be made by the Court’s
 CM/ECF system as follows:

                Daniel E. Moriarty
                danmoriarty@moriartylawoffice.com

        I further certify that service was made on the following non-registered ECF counsel of
 record by placing copies of the foregoing NOTICE OF SETTLEMENT in envelopes properly
 addressed to them and with sufficient first-class postage pre-paid:

                NONE


                                            /s/ Tina M. Bengs
                                            Tina M. Bengs




 {W6336283.1}                                  2
